Title: [January 1760]
From: Washington, George
To: 




January 1 Tuesday. Visited my Plantations and receivd an Instance of Mr. French’s great Love of Money in disappointing me of some Pork because the price had risen to 22/6 after he had engagd to let me have it at 20/.
Calld at Mr. Possey’s in my way home and desird him to engage me 100 Barl. of Corn upon the best terms he coud in Maryland.
And found Mrs. Washington upon my arrival broke out with the Meazles.

	
   
   Daniel French (c.1723–1771), a wealthy Fairfax County planter, lived at Rose Hill, about five miles west of Alexandria. Although his main plantation lay in the vicinity of his house, he also owned a plantation on Dogue Creek a short distance west of Mount Vernon. At this time it contained about 416 acres, but with the purchase of another tract of land later this year, he would own a total of about 552 acres in the Mount Vernon area (see entry for 6 Mar. 1760; will of French, 20 May 1771, Fairfax County Wills, Book C–1, 134–36, Vi Microfilm). French was a Fairfax County justice 1743–71 and a vestryman of Truro Parish 1744–65 and of Fairfax Parish 1765–71.



   
   John Posey, whose home, Rover’s Delight, stood near the Potomac River about a mile southwest of Mount Vernon, was a regular in GW’s social circle in the 1760s, often joining him in fox hunts. Posey farmed a plantation of about 400 acres and operated a public ferry from a landing near his house across the Potomac to Maryland, where he had many personal contacts.



   
   Mrs. Washington, born Martha Dandridge (1731–1802), first married (1749) Daniel Parke Custis (1711–1757), of the White House, New Kent County. They had two children who survived infancy, John Parke Custis (1754–1781) and Martha Parke Custis (1756–1773). Following Martha’s wedding to GW 6 Jan. 1759 in her home county of New Kent, GW took Martha and the two Custis children to their new home at Mount Vernon (see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:1–2, 13).



 


Jany. 2d. Wednesy. Mrs. Barnes who came to visit Mrs. Washington yesterday returnd home in my Chariot the Weather being too bad to Travel in an open Carriage—which together with Mrs. Washington’s Indisposition confind me to the House and gave me an oppertunity of Posting my Books and putting them in good Order.
Fearing a disappointment elsewhere in Pork I was fein to take Mr. French upon his own terms & engagd them to be delivd. at my House on Monday next.

   

   
   
   Sarah Barnes was the daughter of Col. William Ball of Northampton County and thus a distant relation to GW. After the death in 1742 of her first husband, Denis McCarty, of Prince William County, she married Abraham (Abram) Barnes, of Truro Parish, Fairfax County.



   
   pork: After GW resigned Dec. 1758 from the command of the Virginia troops in the French and Indian War, he retired to Mount Vernon and

   

   
began working to make it a paying plantation. On 27 April 1763 he wrote to Robert Stewart, one of his old officers: “when I retired from the Publick Service of this Colony . . . I had Provision’s of all kinds to buy for the first two or three years; and my Plantation to stock, in short, with every thing” (DLC:GW).



 


Thursday Jany. 3d. The Weather continuing Bad & the same causes subsisting I confind myself to the House.
Morris who went to work Yesterday caught cold, and was laid up bad again—and several of the Family were taken with the Measles, but no bad Symptoms seemd to attend any of them.
Hauled the Sein and got some fish, but was near being disappointd of my Boat by means of an Oyste⟨r⟩ Man who had lain at my Landing and plagud me a good deal by his disorderly behaviour.


   
   morris: Because Mrs. Washington’s first husband died without a will, his property was divided according to English common law, which allowed the widow one-third of the property for her life only (called her right of dower), after which it would revert to their children or their descendants (BLACK [2]Henry Campbell Black. Black’s Law Dictionary: Definitions of the Terms and Phrases of American and English Jurisprudence, Ancient and Modern. Rev. 4th ed. St. Paul, 1968., 580–81). Upon her marriage to GW, all of Martha’s property came under his control during her lifetime, including her share of the slaves from the Custis estate. One of her “dower slaves” that was transferred to Mount Vernon by GW was Morris (born c.1730), who worked as a carpenter 1760–63, a tradesman 1764–65, and overseer of GW’s Dogue Run plantation 1766–94. Morris’s wife was Hannah, who, with a child, had been purchased by GW from William Cloptan 16 June 1759 for £80 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 56). Morris and

Hannah were married c.1765 when both were transferred to the Dogue Run plantation. Like most large planters, GW referred to his plantation workers collectively either as his “people” or his “family.”



 


Friday Jany. 4th. The Weather continud Drisling and Warm, and I kept the House all day. Mrs. Washington seemg. to be very ill ⟨I⟩ wrote to Mr. Green this afternoon desiring his Company to visit her in the Morng.


   
   Rev. Charles Green (c.1710–1765) was the first permanent rector of Truro Parish, recommended to that post in 1736 by GW’s father. He also practiced medicine. “Ministers were frequently the only ones who could ‘read medicine,’ since before 1700 the greater part of the literature was in Latin. Clerical practice survived incidentally in rural areas well into the eighteenth century” (SHRYOCK [1]Richard H. Shryock. “Eighteenth Century Medicine in America.” Proceedings of the American Antiquarian Society, n.s., 59 (1950): 275–92., 280).



 


Saturday Jany. 5th. Mrs. Washington appeard to be something better. Mr. Green however came to see her abt. 11 Oclock and in an hour Mrs. Fairfax arrivd. Mr. Green prescribd the needful and just as we were going to Dinnr Captn. Walter Stuart appeard with Doctr. Laurie.
The Evening being very cold, and the wind high Mrs. Fairfax went home in the Chariot & soon afterwards Mulatto Jack arrivd from Fredk. with 4 Beeves.

  
   
   Mrs. Fairfax is Sarah (Sally) Cary Fairfax (c.1730–1811), wife of George William Fairfax. Walter Steuart (Stuart, Stewart) served with GW in the Virginia Regiment and in 1755 was wounded in Braddock’s Defeat. At Grant’s Defeat in 1758, where he was again wounded, Stuart “distinguished himself greatly. . . . He was left in the Field, but made his escape afterwards” (GW to Francis Fauquier, 25 Sept. 1758, DLC:GW). Dr. James Laurie (Lowrie), a physician of Alexandria, may have come that day to tend those in GW’s “family” who were down with measles.


   
   
   Mulatto Jack, a dower Negro from the Custis estate, was regularly used by GW as a courier, often to and from his Bullskin plantation in the Shenandoah Valley, which at this time was part of Frederick County (later Berkeley County and now Jefferson County, W.Va.; see entry for 19 Jan. 1760).



 


Sunday Jany. 6th. The Chariot not returng. time enought from Colo. Fairfax’s we were prevented from Church.
Mrs. Washington was a good deal better today, but the Oyster Man still continuing his Disorderly behaviour at my Landing I was obligd in the most preemptory manner to order him and his Compy. away which he did not Incline to obey till next morning.


   
   In colonial Virginia the established church—paid for by an annual levy on all tithables—was the Anglican Church of England. By 1760 there were a number of Methodists, Baptists, Presbyterians, Quakers, and German Pietists in Virginia; but GW, like the majority of Virginians, still adhered to the

established church. Each Anglican parish was administered by a 12–man vestry elected by the voters upon the creation of the new parish by the Virginia Assembly. Subsequent vacancies were filled by the vestry itself, which had broad civil and religious duties within the parish boundaries and enjoyed great power in the choice of rector. The parish boundaries did not always follow county lines; while populous counties were served by two or even three parishes, more thinly settled counties often had but one. Mount Vernon was in Truro Parish, which in 1760 served all but the upper edge of Fairfax County. In the 1760s “Church” for GW was the old wooden Pohick Church, built sometime before 1724 in Mason’s Neck, two miles up the road from Colchester toward Alexandria and about a seven-mile ride from Mount Vernon. Originally called Occoquan Church, it became the main church for Truro Parish when that parish was formed in 1732 and was renamed Pohick Church the following year (see HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 285–86; SLAUGHTER [1]Philip Slaughter. The History of Truro Parish in Virginia. Edited by Edward L. Goodwin. Philadelphia, 1908., 5; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:136–37).



   
 


Monday Jany. 7th. Accompanied Mrs. Bassett to Alexandria and engagd a Keg of Butter of Mr. Kirkpatrick being quite out of that Article.
Wrote from thence to Doctr. Craik to endeavour if possible to engage me a Gardener from the Regiment and returnd in the dusk of the Evening.


   
   Mrs. Bassett, the former Anna Maria Dandridge (1739–1777), younger sister of Mrs. Washington, in 1757 married Burwell Bassett, of Eltham, New Kent County, by whom she had seven children. Mr. Kirkpatrick was one of two brothers, John or Thomas, merchants and partners in Alexandria. John was GW’s personal secretary, 1755–57. The keg of butter weighed 71 pounds and cost GW £2 13s. 3d., which he paid on 25 Jan. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio folio 63).



   
   A GARDENER FROM THE REGIMENT: Dr. Craik did not find a gardener, so GW asked Capt. Robert Stewart of the Virginia Regiment, then stationed at Winchester, to locate one and then find a replacement for him in the regiment. Stewart quickly found a replacement, but the chosen gardener—whose surname was Allen or Allan—balked at the terms. An appeal went

out to the commandant at Pittsburgh—to no avail. Finally, in Dec. 1762, Allen went to Mount Vernon to be interviewed for the gardener’s position. Apparently he did not take it.



   
 


Tuesday Jany. 8. Directed an Indictment to be formd by Mr. Johnston against Jno. Ballendine for a fraud in some Iron he sold me.
Got a little Butter from Mr. Dalton and wrote to Colo. West for Pork.
In the Evening 8 of Mr. French’s Hogs from his Ravensworth Quarter came down one being lost on the way as the others might as well have been for their goodness.
Nothing but the disappointments in this Article of Pork which he himself had causd and my necessities coud possibly have obligd me to take them.
Carpenter Sam was taken with the Meazles.


   
   John Ballendine (d. 1782) of Prince William County, an enthusiastic promoter, builder, and operator of a series of mills, ironworks, and canals, had moved in 1755 to a site on Occoquan Creek about two miles above Colchester and now operated “an iron furnace, a forge, two saw mills, and a bolting mill” there (BURNABYRufus Rockwell Wilson, ed. Burnaby’s Travels through North America. 1798. Reprint. New York, 1904., 66). The “fraud” was a shortage in weight of an iron shipment from the Occoquan works to Mount Vernon. On 19 Dec. 1759 GW had paid Ballendine £44 12s. 3d. for 2 tons of bar iron, but he received only 3,556 pounds, leaving a balance of £8 5s. 7d. charged against Ballendine (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 69). GW wished to recover that sum in iron or cash

and at the same time to teach Ballendine a lesson, but George Johnston (d. 1766) of Alexandria and Belvale, a distinguished lawyer and Fairfax County burgess, today told him that a suit in the county court would be expensive and that a conviction would have little, if any, effect on Ballendine, because he had been previously found guilty and punished severely in a similar case without producing any change in his behavior (Johnston to GW, 8 Jan. 1760, DLC:GW). Although Ballendine wrote GW 18 Nov. 1760, expressing a desire to send iron to make up the deficiency and thus to clear his name of all suspicion of dishonesty, the dispute was never settled (DLC:GW). GW continued to charge £8 5s. 7d. against Ballendine in his ledgers until about 1773, when he wrote the sum off as “lost” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 7).


   
   
   John Dalton (d. 1777), a merchant in Alexandria and one of the founders of that town, had supplied GW during the French and Indian War. Col. John West (d. 1777), uncle of John West, Jr., lived on the south side of Hunting Creek near the Potomac River, his house being about two miles by water and four by road from Alexandria (Va. Gaz., P&D, 24 Nov. 1774). He had succeeded his brother Hugh West as Fairfax County burgess soon after Hugh’s death in 1754 and served in the house until 1774 (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1752–55, 197). He was a Fairfax County justice 1745–77 and a vestryman 1744–65 for Truro Parish, and after 1765, for Fairfax Parish. He married twice, having children both by his first wife, Mary, and his second wife, Margaret Pearson (John West’s will, 27 Mar. 1776, Fairfax County Wills, Book D–1, 25–33, Vi Microfilm; BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 104). Because John West, Jr., lived in the same general neighborhood and died only a few months before his uncle did, the two men are often confused with one another. In the diaries, GW distinguishes between them by referring to the elder John West as colonel—apparently a militia title—and to his nephew as Mr. or Capt. John West. The title of captain may also have been a militia designation or may have derived from an earlier involvement in merchant shipping (Va. Gaz. 5 Mar. 1752; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 135).



   
   Ravensworth was originally a patent for 21,996 acres of land granted to William Fitzhugh 1 Oct. 1694 (Northern Neck Deeds and Grants, Book 2, 14, Vi Microfilm). Lying west of Alexandria and north of Mount Vernon, this large area was now divided into several plantations and quarters belonging to various planters (see map of GW’s lands in MVAR, 1965, 25).



   
   Sam, who was one of GW’s slave carpenters, recovered.



 


Wednesday. Jany. 9. Killd and dressd Mr. French’s Hogs which weighd 751 lbs. neat.
Colo. West leaving me in doubt about his Pork yesterday obligd me to send to him again to day, and now no definitive answr was receivd—he purposing to send his Overseer down tomorrow to agree abt. it.
Colo. Bassetts Abram arrivd with Letters from his Master appointing Port Royal, & Monday next as a time and place to meet him. He brought some things from me that Lay in Mr. Norton’s Ware house in York Town.


   
   Burwell Bassett (1734–1793), husband of Mrs. Washington’s sister Anna Maria, lived at Eltham on the Pamunkey River, where the Washingtons usually stayed when visiting Williamsburg. The two families were close,

particularly before the death of Mrs. Bassett in 1777. Port Royal, a small port town on the Rappahannock River, was a convenient rendezvous almost equidistant between Eltham and Mount Vernon. The warehouse at Yorktown, at the mouth of the York River, was being run in 1760 by John Norton, of the London tobacco firm of Flowerdewe & Norton. As recently as 30 Nov. 1759 GW had complained in a letter (DLC:GW) to his London agent Robert Cary that “it is almost as much trouble and expence getting Goods from any of the Rivers round to Potomack as the Original Charges of Shipping them amounts to.”



 


Thursday Jany. 10th. Accompanied Mrs. Bassett in a Visit to Belvoir.
She this day determind on setting of for Port Royal on Saturday.
Colo. West wrote me word that he had engag’d his Pork.
Killd the Beeves that Jack brought down two of which were tolerable good.


   
   Belvoir, located on a bluff overlooking the Potomac on the next “neck” downriver from Mount Vernon, was the first seat of the Fairfax family of Virginia, built around 1741 by William Fairfax (1691–1757), cousin and agent of Thomas, Lord Fairfax. GW first visited there while in his early teens, during stays with his brother Lawrence at Mount Vernon. It was then that the long friendship began between GW and William Fairfax’s son George William. From 1757 to 1773, when Belvoir was the permanent home of George William and Sarah Cary Fairfax, the Washingtons often visited it. Years later, in reflecting to George William on his days at Belvoir, GW observed that “the happiest days of my life had been spent there” (27 Feb. 1785, DLC:GW). For the house itself, see WATERMANThomas Tileston Waterman. The Mansions of Virginia, 1706–1776. Chapel Hill, N.C., 1946., 329–34.



 


Friday Jany. 11th. Deliverd Rd. Stephens two Hogs in part of his Years Provisions weight


 69


 90


159.


He had one before of 100 lbs. weight. Two Hogs were also reservd for Foster of the following weights


 90


 83


   173


which with


100


100


 97


 90


   387




   

that were cut out and Salted makes up 719 lbs. and accts. for Mr. French’s 8 Hogs; shewing the loss of weiging Meat so soon as kills which cannot be less than 5 pr. Ct.


   
   Richard Stephens (Stevens) was overseer of the Muddy Hole farm and John Foster was overseer of the Dogue Run farm, both on the Mount Vernon plantation.



 


Saturday Jany. 12th. Sett out with Mrs. Bassett on her journey to Port Royal. The morning was clear and fine but soon clouded and promisd much Rain or other falling weather wch. is generally the case after remarkable white Frosts—as it was to day. We past Occoquan witht. any great difficulty withstanding the Wind was something high and Lodgd at Mr. McCraes in Dumfries—sending the Horses to the Tavern.
Here I was informd that Colo. Cocke was disgusted at my House, and left it because he see an old Negroe there resembling his own Image.


   
   The ferry at Occoquan Creek, about ten miles south of Mount Vernon, was owned by George Mason of Gunston Hall and run by one of his slaves. At the ferry crossing, the creek was quite shallow and about 100 yards wide, thus being treacherous in high winds. By 1760 Dumfries, on Quantico Creek in lower Prince William County, was losing in its commercial competition with Alexandria. Allan Macrae (d. 1766) was one of the Scottish merchants who built the town on the tobacco trade. He had come to Virginia about 1750 and in 1756 married Elizabeth Pearson (VIRKUSFrederick Adams Virkus, ed. The Compendium of American Genealogy: The Standard Genealogical Encyclopedia of the First Families of America. 7 vols. Chicago, 1925–42., 5:162).



   
   Catesby Cocke (b. 1702), son of William Cocke (1672–1720), served successively as clerk of Stafford, Prince William, and Fairfax counties. In 1746 he retired and lived in Dumfries near his daughter Elizabeth, who had married John Graham (1711–1787), founder of Dumfries.



 


Sunday Jany. 13th. The Wind last Night Chopd about from Southerly to the No. West blew extreame hard and made it excessive cold.
We reachd Mr. Seldons abt. 3 Oclock and met with a certain Captn. Dives there a Man who, as I have been informd is pretty well known for some of his Exploits and suspected to be an Instrument in carrying Dickenson whose Character and Memory are too well established to need any Commentaries.


   
   Samuel Selden, who married a daughter of John Mercer of Marlborough, lived at Salvington on the south side of Potomac Creek in Stafford County (Va. Mag., 18:455, note g; HAYDENHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 63). Dickenson is probably William Dickenson, who came to Virginia with two partners about 1754. They opened a store in Williamsburg and began buying up tobacco at advanced prices. In the spring of 1759, when they were unable

to pay their creditors, they fled the colony, leaving debts of over £20,000 and taking their profits with them.



 


Monday Jany. 14th. The Wind at No. West, and the Morning being clear and cold but otherwise fine we set out—Mr. Seldon obligingly accompanying us a few Miles to prevent any misapprehensions of the Road. We arrivd about 2 Oclock to the Plantation late Colo. Turners but now Inhabited by an Overseer directly opposite to Port Royal (at this place also Mr. Giberne lodges) and here we were disagreably disappointed of meeting him for a few hours but at length he arrivd almost at the same Instant that Colo. Bassett did. From hence we moved over to Port Royal and spent the Evening at Fox’s with Mr. & Mrs. Bassett.
Mr. Bassett brought me a letter from Captn. Langbourn Inclosing a Bill of Lading for 20 Hhds. pr. the Deliverance Captn. Wm. Whyte. One other was sent by the Ship neither of which signifying to whom the Tobo. was Consignd which is not less strange than that only two Bills shd. be given when 4 and never less than three is customary in War time.
The Wind freshned up as the Evening came on and causd a most intense frost. Indeed no thaw had been the whole day.

   
   
   Thomas Turner (d. 1758) had lived at Walsingham in King George County. His son Thomas (d. 1757) had been an old friend of GW’s. At the age of 16 GW won 1s. 3d. from the latter in a game of billiards. Rev. Isaac William Giberne was licensed in 1758 and came to Virginia the next year to find a parish. In 1760 he left his bachelor’s quarters at Walsingham to marry a wealthy widow, Mary Fauntleroy Beale, and moved to her home, Belle Ville, in Richmond County, Lunenburg Parish, which he served 1762–95. A hard drinker, an avid cardplayer, and an active Whig, Giberne was generally considered to be the most popular preacher in the colony (FITHIANHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 25n). The original Roy’s tavern at Port Royal was bought in 1755 by Capt. William Fox (d. 1772) and was run by his wife Ann during the captain’s sailing trips between England and Virginia (CAMPBELL [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 398).



   
   Capt. William Langbourne (Langborn) (1723–1766) was a ship captain who sailed between Virginia and Bristol, Eng. Langbourne’s home, in King William County, was about three miles up the Pamunkey River from Williams’ Ferry. The bill of lading, for tobacco from a Custis estate in York County, was directed to the Hanbury firm of London. In 1754 Capt. William Whyte was commanding the Deliverance between Virginia and Barbados (Va. Gaz., 19 July and 7 Nov. 1754).



   
   In 1760 the Seven Years’ (French and Indian) War was raging on three continents and in most of the world’s oceans, putting every British merchant ship in danger of being captured or sunk by the French. Thus, commercial communications between America and Britain were usually sent in triplicate or quadruplicate in different ships, so that at least one copy would get through. GW was not overcautious; the Deliverance was, in fact, taken by

the French. The tobacco had been insured, and GW reflected that “accidents of this Nature are common & ought not to be repin’d at” (GW to Capel & Osgood Hanbury, 10 Aug. 1760, DLC:GW).



 


Tuesday Jany. 15th. Mr. Gibourne and I, leaving Mr. Bassett Just ready to set out recrossd the River and proceeded to Colo. Carters where we dind and in the Evening reachd Colo. Champes.
Several Gentlemen dind with us at Colo. Carters (neighbours of his) but we spent a very lonesome Evening at Colo. Champes not any Body favouring us with their Company but himself.
The Morning of this day was exceeding cold the Wind still continuing at No. West but in the Evening it died away grew something more moderate and promisd falling weather but no appearance of a thaw.


   
   Charles Carter (1707–1764), of Cleve, King George County, was the third son of Robert “King” Carter. In 1760 Charles was one of the most powerful members of the House of Burgesses.



   
   Col. John Champe (d. 1763), of Lamb’s Creek, King George County, served variously as sheriff, coroner, and justice of the peace. Champe’s daughter Jane became the first wife of GW’s younger brother Samuel.



   
   During the previous summer GW, Colonel Carter, Colonel Champe, and 15 other gentlemen had been commissioned justices for King George County by the governor and council (King George County Order Book for 1751–65, 874, Vi Microfilm). GW was entitled to be a King George justice by virtue of owning Ferry Farm and other property in the county, but he declined to serve, apparently finding the distance from Mount Vernon to the King George courthouse too great to attend the frequent court sessions. Like several others named in the commission, he did not take the required oaths of office, and his name was explicitly deleted from the county’s next commission of the peace, which was issued in 1770 (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:345). In Sept. 1768, GW was appointed to the Fairfax County Court.



 


Wednesday Jany. 16. I parted with Mr. Gibourne, leaving Colo. Champes before the Family was Stirring and abt. 10 reachd my Mothers where I breakfasted and then went to Fredericksburg with my Brothr. Saml. who I found there.
Abt. Noon it began Snowing, the Wind at So. West but not Cold; was disappointed of seeing my Sister Lewis & getting a few things which I wanted out of the Stores returnd in the Evening to Mother’s—all alone with her.


   
   my mother’s: the Ferry Farm of GW’s youth. When GW was about three years old the Washingtons moved from his birthplace at Pope’s Creek, Westmoreland County, about 60 miles up the Potomac River to a new home near Little Hunting Creek. There the family lived three years on the plantation that later became Mount Vernon in Prince William (after 1741, Fairfax) County. In Nov. 1738 GW’s father bought 260 acres on the north bank of the Rappahannock River just below the new town of Fredericksburg, and

      the next month he moved his family to this new home. Although GW, by his father’s will, inherited the farm upon reaching his majority in 1753, his mother remained there until the early 1770s.


   

   
   Samuel Washington (1734–1781), the eldest of GW’s three younger brothers, left Ferry Farm in the mid–1750s and settled on a 600–acre plantation in the Chotank district of Stafford County that he had inherited from his father. He also had a house in the town of Fredericksburg, which in 1760, with a population of about 2,500, was a flourishing commercial and cultural center, serving most of the Rappahannock valley and a large part of the backcountry.


   
   
   GW’s sister was Betty Washington (1733–1797), born at Pope’s Creek and raised at the Ferry Farm. In 1750 she married the widower Fielding Lewis (1725–1781), son of John and Frances Fielding Lewis, of Warner Hall in Gloucester County. Fielding Lewis was a second cousin to both GW and Betty. The Lewises, who had seven children that survived to adulthood, lived in Fredericksburg at a home built for Lewis in 1752, later called Kenmore.



   
   In the Fredericksburg stores GW today bought 27½ pounds of German steel, a Dutch oven, and an iron pot (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 63).



 


Thursday Jany. 17th. The Snow had turnd to Rain & occasiond a Sleet, the Wind at No. Et. and the Ground coverd abt. an Inch and half with Snow, the Rain continued with but little Intermission till Noon and then came on a Mist which lasted till Night.

Abt. Noon I set out from my Mother’s & Just at Dusk arrivd at Dumfries.
 


Friday Jany. 18th. Continued my Journey home, the Misling continuing till Noon when the Wind got Southerly and being very warm occasiond a great thaw. I however found Potomk. River quite coverd with Ice & Doctr. Craik at my House.
 


Saturday Jany. 19. The Wind got abt. to the No[rth] ward last Night and froze the Ground hard. The Morning Lowerd, and threatned Rain; but about Noon the clouds dispersd and grew Warm, the Wind coming about Southerly again.
Recd. a Letter from my Overseer Hardwick, informing me that the Small Pox was surrounding the Plantation’s he overlookd—& requiring sundry Working Tools.
Bought 4 Hogs weighing—


   1—
103


   2—
   102


3—
   130


   4—
   108



443 lbs. a 22/.


and deliverd them to Richd. Stephens wch. fully compleats his own & Sons allowance of Provision’s.


   
   During the surveying trips of his early years GW discovered the rich lands in the lower Shenandoah Valley. The first real property GW owned was several tracts of land along Bullskin Run in Frederick County, which he bought in 1750. These lands he named the Bullskin plantation and on them were raised crops of corn, wheat, and tobacco. In 1756 GW hired Christopher Hardwick to be resident overseer. The smallpox epidemic in Frederick County was, by Jan. 1760, in its seventh month. It had already become so general by Oct. 1759 that the county court had closed down for the duration, thus bringing all legal and much other business to a standstill.



   
   The pork that GW bought today did not come from Daniel French, but from some unidentified person. In his ledger GW recorded the total price as £4 17s. 6d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 63).



 


Sunday Jany. 20th. My Waggon after leaving 2 Hogsheads of Tobo. at Alexandria arrivd here with 3 Sides of Sole Leather and 4 of upper Leather 2 Kegs of Butter one of which for Colo. Fairfax and 15 Bushels of Salt which She took in at Alexandria.
Visited at Belvoir to day carrying Doctr. Craik with us who spent the Evening there.
The wind Continued Southerly the whole day the Ground very soft, & ⟨rain⟩—till 10 Oclo⟨ck A.⟩M. It Raind witht. intermission, but then the Clouds dispers’d and promisd fair Weather till Noon

when it again set in to Raining and continued by Intervals the whole Afternoon being Warm.


   
   The wagon apparently came from Bullskin plantation.



 


Monday Jany. 21st. Warm with Rain, the Wind at South till Noon when it veerd abt. to the No. Ward & cleard.
The Ice in the River almost gone. The Rains that fell last Night, & to day in some measure hardned the Ground from the Rotton condition it appeard in Yesterday.
 


Tuesday Jany. 22d. The Wind continued No[rth]wardly—the weather clear & cold—the ground hard froze & the River blockd up again.
Killd 17 more Hogs which were bought of Mr. French who was here ready to see them weighd & to receive his Money. Doctr. Craik Dind here. Hogs wd. 1722 lbs. nett.


   
   These hogs made the total amount of pork received from French 2,473 pounds. Paying the agreed rate of 22s. 6d. a pound, GW today gave him £27 12s. 6d. Virginia currency (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 63).



 


Wednesday Jany. 23d. Clear and more moderate than Yesterday—but the g[roun]d & r[iver] still hard frozen. Abt. Noon the wind (what little blew) came Westerly and Inclining South.
My Waggon set of for Frederick with Sundry’s that were wrote for by the Overseer there.
Doctr. Craik left this for Alexandria and I visited my Quarter’s & the Mill. According to Custom found young Stephen’s absent.


   
   GW’s gristmill at this time was on the east side of Dogue Run, about 2 miles northwest of Mount Vernon. Lawrence Washington, acting on behalf of his father, Augustine, had apparently obtained this mill for the family in 1738, when he bought a 56–acre tract of land on the run from William Spencer (deed of Spencer to Lawrence Washington, 1–2 Mar. 1738, Prince William County Deeds, Book D, 110–16, Vi Microfilm). This property was transferred to Augustine and remained his until his death in 1743, when Lawrence was bequeathed the Mount Vernon tract “with the water mill Adjoining thereto or Lying Near the same” (will of Augustine Washington, 11 April 1743, DLC:GW). Lawrence may have improved the mill and the milldam near it, because in 1750 he bought 94 acres of land on the west side of Dogue Run onto which his millpond had overflowed and in the following year bought 22 acres adjoining the “Mill Tract” on the north, probably for the same reason (deed of Henry Trenn to Lawrence Washington, 4–5 Feb. 1750, Fairfax County Deeds, Book C–1, 152–55, Vi Microfilm; deed of Thomas Marshall to Lawrence Washington, 28 Mar. 1751, Fairfax County Deeds, Book C–1, 159–60, Vi Microfilm). Thus, there were now 172 acres around GW’s mill, land which he later called his mill plantation.



   

   
   Robert Stephens, son of Richard, worked on GW’s Williamson farm in 1760. He apparently left before the harvest, for GW directed the 1760 Williamson farm harvest himself (see entry for 26 Jan. 1760).



 


Thursday Jany. 24th. Moderate and fine, the Wind at So. and a gradual thaugh.
 


Friday Jany. 25th. Fine warm morning with the wind at So. till abt. 10 Oclock when it came westerly and then No. Wt. blewing exceeding hard till 3 in the afternoon.
Went to Alexandria and saw my Tobo. wch. came from the Mountns. lying in an open shed with the ends of the Hhds out and in very bad order. Engagd the Inspection of it on Monday.

Wrote to Doctr. Ross to purchase me a Joiner, Bricklayer, and Gardner if any Ship of Servants was in.
Also wrote to my old Servt. Bishop to return to me again if he was not otherwise engagd. Directed for him at Phila. but no certainty of his being there.


   
   saw my tob[acc]o: Nicotiana tabacum, tobacco, was GW’s main cash crop during this period but less important to him later (see the Introduction, p. xxx). Tobacco was inspected in tobacco warehouses, established in compliance with the acts of 1730 and 1732 of the General Assembly to prevent the exportation of “bad, unsound, and unmerchantable tobacco” (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 4:247, 331). FROM THE MOUNTNS.: from Bullskin plantation in Frederick County.



   
   Dr. David Ross (d. 1778) was a merchant in Bladensburg, Md. GW had dealt with him during the French and Indian War, when Ross was a commissary for the Maryland troops. The servants would be white indentured servants emigrating from the British Isles. Thomas Bishop (c.1705–c.1795) came to America with General Braddock in the spring of 1755. Soon after GW was appointed colonel of the new Virginia Regiment he hired Bishop as his personal servant, paying him £10 per year. Seven months after GW retired from military life, Bishop resigned from GW’s service, apparently with the intention of rejoining a unit of the British army. Philadelphia had been since 1757 the eastern headquarters for the frontier expeditions in which GW and Bishop had served.



 


Saturday Jany. 26th. A Very white frost the ground and River hard froze. The wind at Sun Rise at No. Et. In an hour afterwards it got to south and continued there the whole day. Rode to Williamsons Quarter—the Overseer not there—a very remarkable Circle round the Moon—another Indication of falling Weather.


   
   In 1756 Benjamin Williamson rented a farm from GW near Mount Vernon on Little Hunting Creek. During the next four years he slowly slipped behind in his rent. The rental was not renewed for 1760, and in that year GW turned Williamson’s farm (possibly combined with the farm of Thomas Petit) into a Mount Vernon quarter called Williamson’s. He assigned six hands to it and hired Robert Stephens as overseer. By 1761 Stephens was replaced by Josias Cook and the quarter was renamed the Creek plantation.



 


Sunday Jany. 27th. A high South Wind continued to blow till about 4 in the afternoon and then it got to No. Wt. blew fresh, and grew Cold.
Abt. 10 oclock it began to Rain, and continued witht. Intermission till the wind changd and then grew clear and began to freeze.
The Southerly Wind had almost opend the River of Ice.
 


Monday Jany. 28th. The River close again & the ground very Knobby & hard. The wind got So. about  and blew fresh which allmost cleard the River of Ice.

Visited my Plantation. Severely reprimanded young Stephens for his Indolence, & his father for suffering of it.
Found the new Negroe Cupid ill of a pleurisy at Dogue Run Quarter & had him brot. home in a Cart for better care of him.

   
   
   In 1760 Cupid was one of four slaves assigned to the Dogue Run quarter, which was divided into tracts and was still being planted in tobacco. Through various land acquisitions this farm came by 1793 to comprise close to 649 working acres.



 


Tuesday Jany. 29th. White Frost, and Wind at So. till 3 oclock then No. Wt. but not very cold—clear all day.
Darcus—daughter to Phillis died, which makes 4 Negroes lost this Winter viz. 3 Dower Negroes namely—
Beck—appraisd to £50–
Dolls Child born since—
Darcus appd. at
and Belinda a Wench of mine in Frederick.
 


Wednesday Jany. 30th. Very Cloudy. Wind at So. till 9 Oclock at Night when it instentaniously shifted to No. West & blew a mere hurricane.
Cupid was extreame Ill all this day and at Night when I went to Bed I thought him within a few hours of breathing his last.
 


Thursday Jany. 31st. He was somewhat better; The wind continued at No. West all day—very cold & clear.
